This is a discovery dispute for which the process of bringing to the Court's attention is established by Paragraph G
of the parties' Initial Case Management Order (Doc. No. 10). The parties shall certify to the Court that they have
conducted an in-person conference to attempt resolution of the issue and, if unsuccessful, shall request a
telephone conference with the Magistrate Judge and file a joint statement of the issue in dispute.
                               IN THE UNITED STATES DISTRICT COURT
_______________________       FOR THE MIDDLE DISTRICT OF TENNESSEE
Alistair E. Newbern                       NASHVILLE DIVISION
U.S. Magistrate Judge
        KIMERLY FICKES,

                                Plaintiff,                          Case No. 3:18-cv-00984

         v.
                                                                     JURY DEMAND
         CRC HEALTH TENNESSE, LLC
         d/b/a/ MIRROR LAKE
         RECOVERY CENTER                                            Judge Campbell
                                                                    Magistrate Newbern


                                 Defendant.
     ___________________________________/


                                             NOTICE OF OBJECTION

              Plaintiff, Kimerly Fickes, has been notified by Defendant that it intends to subpoena her

     personnel file from her current employer, thus interfering with her current employment.

     Defendant’s Counsel’s staff has directly contacted by phone her current employer to get additional

     information, thus interfering with her current employment. 1 Ms. Fickes has provided Defendant

     her current pay stubs which includes her current benefit information, and which includes the only

     relevant information. Ms. Fickes has also notified Defendant that she will provide updated

     information as it becomes available. Ms. Fickes has notified Defendant on multiple occasions that

     she objects to contact, through subpoena or otherwise, with her current employer because it will

     interfere with her current employment. Further Ms. Fickes has notified Defendant that should it




     1
       Since Ms. Fickes is in an HR role, she was the party who answered the phone. However, when Ms. Fickes
     identified herself, the caller from Defense Counsel’s office requested to speak to Ms. Fickes’ Manager. Ms. Fickes
     directed the caller to the undersigned’s office.

                                                              1
